IT DOES NOT CONSTITUTE AN APPARENT CONFLICT OF INTEREST OR RESPONSIBILITY FOR AN INDIVIDUAL TO SERVE AS STATE SENATOR AND ALSO AS THE ATTORNEY AND LEGAL ADVISOR TO A LOCAL SCHOOL DISTRICT, PROVIDED THE STATE SENATOR DOES NOT RECEIVE COMPENSATION FOR HIS WORK FROM FUNDS APPROPRIATED BY THE STATE LEGISLATURE, BUT MUST RECEIVE COMPENSATION FROM SEPARATE FUNDS, DERIVED EXCLUSIVELY FROM SOURCES OTHER THAN LEGISLATIVE APPROPRIATIONS.  CITE: 74 O.S. 1970 Supp., 1409 [74-1409]. (GARY M. BUSH) ** ARTICLE V, SECTION 21 **